    Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 1 of 22 PageID #:1450




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DAQUAN S., 1                                 )
                                             )   No. 19 CV 7804
                          Plaintiff,         )
                                             )
       v.                                    )   Magistrate Judge Young B. Kim
                                             )
ANDREW M. SAUL, Commissioner of              )
Social Security,                             )
                                             )   February 2, 2021
                          Defendant.         )

                    MEMORANDUM OPINION and ORDER

       Daquan S. (“Daquan”) seeks supplemental security income (“SSI”), asserting

that he was disabled during childhood by anxiety, autism spectrum disorder,

auditory processing disorder, major depression, attention deficit-hyperactivity

disorder (“ADHD”), and speech and language delays.            The court previously

considered Daquan’s appeals based on prior denials of his original SSI application

and twice remanded his claim to the Commissioner.         In his current motion for

summary judgment, Daquan challenges the Commissioner’s third denial of his SSI

application. For the following reasons, Daquan’s motion is granted, and this matter

is again remanded for further proceedings:

                               Procedural History

       On August 12, 2011, Daquan’s mother filed an SSI application on his behalf

(he was a minor at the time), claiming that he had been disabled since the age of six


1 Pursuant to Internal Operating Procedure 22, the court uses only the first name
and last initial of Plaintiff in this opinion to protect his privacy to the extent
possible.
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 2 of 22 PageID #:1451




and specifying a disability onset date of October 1, 2004. (Administrative Record

(“A.R.”) 18, 121.)   After Daquan’s application was denied initially and upon

reconsideration, Daquan’s mother sought and was granted a hearing before an

Administrative Law Judge (“ALJ”). (Id.) After a hearing in December 2012, the

ALJ issued a decision concluding that Daquan is not disabled. (Id. at 18-32, 37-73.)

In 2014 Daquan’s mother filed a lawsuit on his behalf seeking judicial review and

the court affirmed the Commissioner’s decision. See Daquan S. v. Colvin, No. 14 CV

2640, 2015 WL 2415634 (N.D. Ill. May 19, 2015) (Durkin, J.).         After Daquan’s

mother appealed the court’s ruling, the parties filed a joint motion with the Seventh

Circuit seeking to remand the matter under Federal Rule of Appellate Procedure

12.1 and Circuit Rule 57. The parties “stipulated that, upon remand, an [ALJ] will

reevaluate the opinion evidence . . . [and explain] the weight given to each opinion

in the record, and reassess the claimant’s functioning.” (See No. 14 CV 2640, Dkt.

31 at 2.) The Seventh Circuit granted the motion in October 2015. (Id., Dkt. 34.)

      The Appeals Council issued an order in February 2016 remanding Daquan’s

SSI application to the ALJ with directions to perform an adequate evaluation of the

medical opinions of Harcharan Sandhu, M.D., Alison Tait, Ph.D., and Therese Finn,

Ed.D. (A.R. 693-94.) The Appeals Council explained that the ALJ’s prior decision

did not consider Dr. Sandhu’s opinion that “the claimant had marked limitations in

performing activities of daily living, in interpersonal relationships, and in

cognitive/communicative functioning[,]” “did not include Dr. Tait’s opinion that the

claimant had extreme difficulty with maintaining concentration and focus, and did




                                         2
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 3 of 22 PageID #:1452




not complete any schoolwork or assignment without adult assistance and

supervision[,]” and “did not evaluate Dr. Finn’s opinion that the claimant needed

significant support both socially and emotionally at school, as well as in the

community.” (Id.) The ALJ also ignored Daquan’s testimony that he sat in the

front of the class and took tests separately with a smaller group, as well as his

mother’s testimony that both a general teacher and a special education teacher co-

taught his classes. (Id.) The Appeals Council therefore directed the ALJ to reweigh

the medical opinions, explaining the weight afforded to each, and to reassess

Daquan’s functioning under the six applicable domains. (Id.)

         On remand the ALJ held another hearing in July 2016, (id. at 595-646), and

again denied Daquan’s SSI application, (id. at 558-87). Daquan filed his second

lawsuit in April 2017 seeking judicial review, and in August 2018 this court found

in Daquan’s favor, remanding his claim to the Commissioner for the second time.

(Id. at 1122-42.) Specifically, the court ordered a remand for further evaluation of

the medical opinions of record, (id. at 1128-40), and consideration of how Daquan’s

symptoms limited his ability to function independently before he turned 18, (id. at

1141).

         In March 2019 the Appeals Council assigned Daquan’s case to a different

ALJ for a hearing and the issuance of a new decision.       (Id. at 1146.)   Daquan

appeared for the hearing in July 2019, along with his mother, his lawyer, and a

vocational expert (“VE”). (Id. at 1003-31.) On the same day as his hearing, Daquan

amended his SSI application to seek a closed period of disability, from August 12,




                                          3
   Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 4 of 22 PageID #:1453




2011, to December 5, 2015. (Id. at 970.) In August 2019 the ALJ issued a decision

concluding that Daquan is not disabled. (Id. at 969-92.) Daquan then filed his third

lawsuit seeking judicial review, and the parties consented to this court’s

jurisdiction, see 28 U.S.C. § 636(c); (R. 6).

                              Child Disability Benefits

       A child is considered disabled under the Social Security Act if he has a

“medically determinable physical or mental impairment, which results in marked

and severe functional limitations” that “has lasted or can be expected to last for a

continuous period of not less than 12 months.”        42 U.S.C. § 1382c(a)(3)(C)(i).

Because “disabled children generally do not have a work history,” their SSI claims

are considered under a framework distinct from that used for adults. Sanchez v.

Barnhart, 467 F.3d 1081, 1082 (7th Cir. 2006). The first two steps are the same in

that the ALJ asks whether the child is engaged in substantial gainful activity and

whether he has a medically severe impairment or combination of impairments. See

20 C.F.R. § 416.924; L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1150 (7th Cir.

2019). Next, the ALJ asks whether the child’s impairment meets, or is medically or

functionally equal to, an impairment found in the listings. See L.D.R., 920 F.3d at

1150. To determine whether an impairment functionally equals a listing, the ALJ

evaluates the severity of its impact in six domains of functioning: (1) acquiring and

using information; (2) attending to and completing tasks; (3) interacting with and

relating to others; (4) moving about and manipulating objects; (5) caring for oneself;

and (6) health and physical well-being. See 20 C.F.R. § 416.926a(b)(1). A functional




                                                4
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 5 of 22 PageID #:1454




equivalence exists where the ALJ finds that the child has a “marked limitation[] in

two domains of functioning or an extreme limitation in one domain.” 20 C.F.R.

§ 416.926a(a).    A marked limitation interferes “seriously”—and an extreme

limitation interferes “very seriously”—with a child’s “ability to independently

initiate, sustain, or complete activities.” 20 C.F.R. § 416.926a(e)(2)-(3).

                                 The ALJ’s Decision

      In her August 2019 decision, the ALJ found at step one that Daquan turned

18 years old in December 2015 and did not engage in substantial gainful activity

during the requested closed period. (A.R. 972-73.) At step two the ALJ determined

that Daquan suffered severe impairments of depression, anxiety disorder, ADHD,

autism spectrum disorder, auditory processing disorder, and speech and language

delays. (Id. at 973.) The ALJ then found that none of Daquan’s impairments met or

medically or functionally equaled a listing. (Id. at 973-84.) According to the ALJ,

Daquan’s impairments produced less than a marked limitation in the domains of

acquiring and using information, attending to and completing tasks, interacting

with and relating to others, and caring for himself, and no limitations in the

domains of moving about and manipulating objects and health and physical well-

being. (Id. at 984-91.) As such, the ALJ concluded that Daquan was not disabled

before he turned 18. (Id. at 991.)

                                       Analysis

      As was the case in his prior appeals, Daquan asserts that the ALJ erred in

evaluating the treating sources’ opinions and his symptoms. (R. 18, Pl.’s Mem. at 8-




                                            5
     Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 6 of 22 PageID #:1455




16.) The court reviews the ALJ’s decision only to ensure that it is based on the

correct legal criteria and supported by substantial evidence. Prater v. Saul, 947

F.3d 479, 481 (7th Cir. 2020). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”         Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (quotation and citation omitted). The ALJ is

required to “build an accurate and logical bridge between the evidence and the

result to afford the claimant meaningful judicial review of the administrative

findings.” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014). But this court is

“not free to replace the ALJ’s estimate of the medical evidence” with its own, see

Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008), and must uphold the decision

even where “reasonable minds can differ over whether [the claimant] is disabled,”

see Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

A.      Medical Opinion Evaluation

        In his third appeal, Daquan repeats the same argument he has made for

seven years—that the opinion evidence was not properly assessed during the

administrative proceedings. Specifically, Daquan argues that the ALJ improperly

evaluated the opinions of treating sources Drs. Sandhu, Finn, and Tait when

assessing his functioning as a child. (R. 18, Pl.’s Mem. at 8-15.) The government

disagrees, asserting that the ALJ provided substantial evidence to support her

weighing of the treating source opinions. (R. 21, Govt.’s Resp. at 5-12.) This case

has been remanded not once, but twice, with instructions to properly assess the

opinion evidence. In 2018 this court issued an opinion highlighting errors in the




                                          6
    Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 7 of 22 PageID #:1456




previous ALJ’s decision, including in her medical opinion evaluation. (A.R. 1122-

42.) The court incorporates that opinion here by reference. (Id.)

       Under the relevant legal standard for assessing a treating physician’s

opinion, the medical opinion is entitled to “controlling weight” if it is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques”

and “not inconsistent with the other substantial evidence.” 2 Bauer v. Astrue, 532

F.3d 606, 608 (7th Cir. 2008) (quotation and citation omitted). The newly assigned

ALJ found the opinions of Drs. Sandhu, Finn, and Tait to be neither supported by

the medical findings nor consistent with the record. (A.R. 980-83.) It is not this

“court’s role to displace an ALJ’s judgment by making [its] own findings about the

facts.” Lothridge v. Saul, ___ F.3d ___, 2021 WL 37503, at *5 (7th Cir. Jan. 5, 2021).

Nonetheless, the ALJ must support her medical opinion evaluation with substantial

evidence. Here the reasons articulated by the ALJ for discounting the treating

sources’ opinions do not amount to substantial evidence. Id.

       1.    Dr. Sandhu

       Daquan asserts that the ALJ erred in ascribing only little weight to the

medical opinions of Dr. Sandhu, (R. 18, Pl.’s Mem. at 9-13), a psychiatrist who

treated Daquan from June 2011 through at least January 2012, (A.R. 379-85, 445-

51, 980). Dr. Sandhu opined that Daquan had marked difficulties in interpersonal

relationships and cognitive and communicative functioning and severe difficulty in


2 On January 18, 2017, new regulations issued, eliminating the treating physician
rule for claims filed after March 27, 2017. See 20 C.F.R. § 404.1520(c). Because
Daquan’s mother filed his SSI claim in August 2011, (A.R. 969), the treating
physician rule still applies here.


                                          7
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 8 of 22 PageID #:1457




social functioning, rendering him “totally disabled.” (Id. at 445, 453.) Dr. Sandhu

also completed ADHD/behavior disorder and depression reports for Daquan, which

included diagnoses of pervasive developmental disorder (“PDD”), learning disorder,

and major depressive disorder. (Id. at 379-82, 449.) He noted that Daquan: had a

history of attention deficit disorder (“ADD”) and fidgeted, squirmed, and appeared

restless; had difficulty remaining seated; was easily distracted; demonstrated

difficulty waiting and frequently expressed frustration; answered questions before

the person asking was finished speaking; had difficulty listening to and following

instructions; had difficulty sustaining attention; had difficulty organizing work;

shifted from one uncompleted task to another; and had difficulty playing quietly.

(Id. at 379-80.) Additionally, Daquan’s symptoms affected his sleep, meal times,

hygiene, care of property, ability to complete chores, social activities outside the

home, and personal interests, and made him irritable, temperamental, and

argumentative. (Id. at 380-81.) Dr. Sandhu further opined that Daquan suffered

from depressed affect or dysphoric mood, anhedonia, disturbed appetite and sleep,

psychomotor agitation, depression, fatigue, feelings of guilt and inadequacy,

difficulty thinking and concentrating, and social isolation.   (Id. at 383-85.)   He

prescribed Prozac and Vyvanse to treat these symptoms. (Id. at 447.)

      The newly assigned ALJ accorded little weight to Dr. Sandhu’s medical

opinions because, according to her, the evidence did not support the level of

impairment he suggested. (Id. at 980-81.) The ALJ considered that Dr. Sandhu is

“a specialist in treating childhood mental disorders” who treated Daquan during the




                                         8
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 9 of 22 PageID #:1458




closed period of disability at issue here. (Id. at 980.) However, the ALJ determined

that Dr. Sandhu only treated Daquan during “a handful of visits” in 2011 and 2012,

and he issued his first opinion in October 2011 when his treating relationship with

Daquan had been only “brief.” (Id. at 981.) The ALJ also found that Dr. Sandhu’s

opinions, including on a “check-the-box form,” were “conclusory and poorly

supported” because he did not offer a narrative explanation and his treatment notes

were “largely illegible.” (Id. at 980-81.) Considering the record as a whole, the ALJ

determined that Dr. Sandhu’s opinions were inconsistent with medical records,

school records, and other evidence. (Id. at 981.)

        The ALJ found “more persuasive” the “practical observations” of special

education teacher Chris Moran, who taught Daquan language arts in 2011. (Id. at

978, 981; see also id. at 152-59.) The ALJ acknowledged that Moran was not a

“medical professional,” but in terms of the nature and extent of the teacher’s

relationship with Daquan, Moran “saw the claimant daily at school and did not note

any issues in [Daquan’s] personal hygiene and ability to care for himself.” (Id. at

981.)    The ALJ compared Dr. Sandhu’s more “severe” findings with Moran’s

observations that Daquan required “assistance at times to stay focused” but

otherwise had only “slight” difficulty acquiring and using information and in

interacting and relating with others. (Id. at 978-79.) After observing the contrast

between Dr. Sandhu’s opinions and Moran’s observations, the ALJ assigned greater

weight to Moran. (Id. at 983.)




                                          9
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 10 of 22 PageID #:1459




      The ALJ also relied on input from the state agency consultants, who opined

that Daquan’s impairments were not sufficiently severe to meet or medically or

functionally equal any listed impairments. (Id. at 980.) The ALJ noted that one

consultant’s opinion from January 2012 found a marked limitation in attending to

and completing tasks but two subsequent consultants found only a “less than

marked” limitation. (Id.) The ALJ determined that the latter assessments were

more consistent with the entire record, which she found contradicted Dr. Sandhu’s

opinions. (Id.)

      Daquan argues that the ALJ did not supply “good reasons” for discounting

Dr. Sandhu’s opinions. (R. 18, Pl.’s Mem. at 9.) Daquan points out that the ALJ

gave great weight to state agency consultants who never treated Daquan, while

largely rejecting Dr. Sandhu’s opinions because his treating relationship with

Daquan was “brief,” spanning from June 2011 to January 2012, with visits every

other month. (Id.; see also A.R. 980.) The ALJ did not address this apparent irony

in her rationale, and the government does not offer any explanation. (R. 21, Govt.’s

Resp. at 5-10; see also R. 22, Pl.’s Reply at 2 n.9 (citing Brent v. Astrue, 879 F. Supp.

2d 941, 951 (N.D. Ill. 2012) (“It is almost ironic, then, that the ALJ discounts the

three psychiatrists or psychologists who saw [c]laimant in part because they only

saw [c]laimant one to four times each, and then gives significant weight to [a

consultant] who never saw [c]laimant.”)).)

      The government instead asserts that the ALJ was entitled to give greater

weight to the input from teacher Moran because he observed Daquan “daily,”




                                           10
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 11 of 22 PageID #:1460




whereas Dr. Sandhu treated Daquan “just every two months.” (R. 21, Govt.’s Resp.

at 5.) The government cites in particular the ALJ’s finding that Moran rendered his

opinion “with the benefit of frequent, long-term contact.”        (Id. at 11 (citing

A.R. 983).) But in his October 1, 2011 teacher questionnaire, Moran noted that he

had seen Daquan for 42 minutes a day for only a few months. (R. 22, Pl.’s Reply at

2 (citing A.R. 152-59).)   The ALJ did not explain how a treating psychiatrist’s

opinions generated through an eight-month treatment relationship, even with

meetings only every other month, warranted less weight than a teacher’s

observations, albeit daily, over a two-month period in a classroom setting with other

students while teaching.

      Likewise, the ALJ discounted Dr. Sandhu’s opinions because he used “check-

the-box” forms provided by Illinois’s Disability Determination Services (“DDS”) to

render his opinions.   (A.R. 981.)   The ALJ found that “[m]ore [was] needed to

support his ‘marked’ assessment than checkmarks in boxes.” (Id.) Yet she afforded

great weight to Moran, who also used a checkbox form provided by DDS, without

addressing the form of his opinion. (Id. at 983; see also id. at 152-59.) It is within

an ALJ’s discretion to discount a treating source’s checkbox opinion when that

decision is supported by substantial evidence. See Apke v. Saul, 817 Fed. Appx.

252, 256-57 (7th Cir. 2020). But the ALJ did not explain the apparent inconsistency

between discounting Dr. Sandhu’s checkbox opinions and granting greater weight to

Moran’s checkbox opinions.      In both cases, Dr. Sandhu and Moran provided

handwritten comments to explain their findings. (Compare A.R. 380-81, 385 with




                                         11
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 12 of 22 PageID #:1461




id. at 152-59.) And in addition to offering opinions using DDS forms, Dr. Sandhu

submitted a letter opinion and treatment notes. (Id. at 445-51.) Where, as here, the

ALJ’s reasoning is “internally inconsistent,” it fails “to build a logical bridge

between the evidence and the result.” Lothridge, 2021 WL 37503, at *5.

      Daquan also asserts that the ALJ improperly grounded her assessment in

speculation. (R. 18, Pl.’s Mem. at 9.) The ALJ found that Dr. Sandhu failed to

provide sufficient support for his opinions, questioning in particular whether he

even observed Daquan as indicated. (A.R. 981.) The ALJ did not cite evidence to

substantiate her challenge to Dr. Sandhu’s credibility. Regardless, Dr. Sandhu’s

own notes—which the ALJ described as “largely illegible,” (id. at 980)—appear to

suggest otherwise. The handwritten treatment notes, while difficult to decipher,

appear to document Daquan’s visits with him, as well as the following findings:

ADD, including difficulty staying focused and needing redirection, (id. at 448-49,

451); PDD, (id. at 449); developmental delay, (id. at 450); learning disability,

including a need for accommodations in school, (id. at 449-50); and autism

spectrum, (id. at 451).   In his ADHD/behavior disorder and depression reports,

Dr. Sandhu also commented that Daquan is “easily distracted,” (id. at 381), needs

redirection and prompting with respect to personal hygiene, (id. at 380-81, 385), and

participates in special education, (id. at 385; see also id. at 445). If the ALJ wanted

clarification as to Dr. Sandhu’s notes, his observation of Daquan, or additional

narrative, she should have contacted Dr. Sandhu. See Moore v. Colvin, 743 F.3d

1118, 1127 (7th Cir. 2014) (finding that if an ALJ cannot “discern the basis for a




                                          12
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 13 of 22 PageID #:1462




treating physician’s determination,” she should contact the physician for

clarification). As a result, the ALJ’s speculation as to whether Dr. Sandhu observed

Daquan’s behavior appears to lack foundation in the record.

      Daquan next argues that the ALJ cherry picked snippets of the record in

finding that Dr. Sandhu’s opinions lacked support or consistency with the record.

(R. 18, Pl.’s Mem. at 9.) Specifically, he points to the ALJ’s determination that the

evidence does not support a need for personal hygiene reminders or redirection. (Id.

(citing A.R. 981).) Daquan argues that the ALJ unfairly focused on the fact that

Moran did not report personal hygiene issues at school. (Id. at 9-10.) Daquan

contends that the ALJ should have explained why a lack of school records reporting

hygiene issues negates reports that he needed personal care reminders before school

to ensure he had proper hygiene at school. (Id.) For support he cites an August

2010 treatment note from a developmental specialist reporting that he needs

morning reminders. (Id. (citing A.R. 315 (reporting that Daquan “needs reminders

in the morning” and listing diagnoses of autism spectrum disorder, combined-type

ADHD, oppositional defiant disorder (“ODD”), and other sensory and behavioral

difficulties)); see also A.R. 321, 903.) While an ALJ need not cite every piece of

evidence in the record, she cannot ignore evidence that contradicts her findings.

Gerstner v. Berryhill, 879 F.3d 257, 261-62 (7th Cir. 2018). In any event, this court

previously found that applicable regulations require an ALJ to determine how

limitations affect activities not only at school but also at home and in the




                                         13
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 14 of 22 PageID #:1463




community. (A.R. 1132-33 (citing SSR 09-1p).) The ALJ did not do so here, at least

with respect to Daquan’s limitations regarding personal hygiene.

      Daquan further contends that in discounting Dr. Sandhu’s opinions, the ALJ

selectively considered evidence supporting her conclusion that Daquan did not

suffer marked limitations in attending to and completing tasks. (R. 18, Pl.’s Mem.

at 9-10.) The ALJ noted that 2006 school records reported Daquan needing “many

redirections,” but a 2015 report indicated he “redirects easily.” (A.R. 981.) The ALJ

concluded that records “during intervening years” did not support marked

limitations resulting from attention deficits or required redirection, as opined by

Dr. Sandhu. (Id.) Daquan asserts that, in so finding, the ALJ ignored evidence that

supported Dr. Sandhu’s opinions, including Moran’s own observations. (R. 22, Pl.’s

Reply at 3-4.) For example, Moran wrote in his teacher questionnaire that Daquan

“needs assistance at times to stay focused,” “can be or was very distractable [sic],”

and “[n]eeds a lot of structure in a classroom or gets distracted very easily.”

(A.R. 153, 155.) Moran also checked boxes stating that Daquan had “an obvious

problem” on a daily basis with the following activities: paying attention when

spoken to directly; focusing long enough to finish an assigned activity; and

organizing his own things. (Id. at 154.) Based in part on Moran’s reports, a state

agency consultant in 2012 determined that Daquan suffered a marked limitation in

attending to and completing tasks.      (Id. at 460.)   The ALJ acknowledged the

consultant’s opinion, (id. at 980), but did not reconcile the evidence supporting that

opinion with her own finding that records during this period did not show that




                                         14
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 15 of 22 PageID #:1464




Daquan suffers “marked limitations due [to] deficits in attention or requiring

redirection,” (id. at 981).

       Nor did the ALJ address the consistency of Dr. Sandhu’s opinions with other

evidence of record, despite this court’s finding in 2018 that the prior ALJ’s

assessment of Dr. Sandhu’s opinions was undermined by her failure to address such

evidence. (Id. at 1133-34.) The court made that finding in the context of the prior

ALJ’s failure to apply the required regulatory framework for evaluating a medical

opinion. (Id. at 1131-38 (citing 20 C.F.R. § 404.1527(c)).) The newly assigned ALJ

considered certain of the Section 1527(c) factors, such as the nature and extent of

the treating physician’s relationship with the claimant and the physician’s

specialty.   (Id. at 980.)    Nevertheless, the ALJ largely ignored evidence that

supported Dr. Sandhu’s opinions. (See id. at 1133-35); see also Lambert v. Berryhill,

896 F.3d 768, 775 (7th Cir. 2018). While an ALJ “need not explicitly discuss and

weigh each factor” under Section 1527(c), she must minimally articulate her

reasoning in a manner supported by the record. See Collins v. Berryhill, 743 Fed.

Appx. 21, 25 (7th Cir. 2018). Here the ALJ’s analysis was undercut by her failure to

address evidence that conflicted with her assessment. See Gerstner, 879 F.3d at

261-62.

       Daquan also argues that the ALJ improperly afforded little weight to

Dr. Sandhu’s letter opining that Daquan was “totally disabled.” (R. 18, Pl.’s Mem.

at 11; see also A.R. 445.) The ALJ rejected this opinion, finding that Dr. Sandhu

did not explain the meaning of the term “totally disabled,” his opinion was




                                         15
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 16 of 22 PageID #:1465




conclusory, and the issue of disability is reserved solely for the Commissioner.

(A.R. 981.) An ALJ may reject a treating physician’s opinion that a claimant is

unable to work if the decision is supported by substantial evidence. See Hapner v.

Saul, 818 Fed. Appx. 552, 555-56 (7th Cir. 2020).       But here the ALJ failed to

grapple with the evidence and instead discounted Dr. Sandhu’s opinion because he

did not define the phrase “totally disabled.” (A.R. 981.) Daquan points out that if

the ALJ lacked clarity as to the meaning of “totally disabled,” she could have

contacted Dr. Sandhu for an explanation, as provided in applicable regulations. See

20 C.F.R. § 404.1520(b). As to the ALJ’s finding that the opinion was conclusory,

while Dr. Sandhu’s letter itself lacks an explanatory narrative, (A.R. 981), he also

submitted treatment notes, (id. at 446-51), and ADHD/behavior disorder and

depression reports, (id. at 379-85), to support his opinion. With respect to the ALJ’s

finding that the issue of disability is reserved for the Commissioner, the Seventh

Circuit has explained that although the “legal question whether a claimant qualifies

for benefits is reserved,” when determining a claimant’s functioning an ALJ “must

consider a treating physician’s view that the severity of a claimant’s impairments

makes her unable to work.” Knapp v. Berryhill, 741 Fed. Appx. 324, 327 (7th Cir.

2018) (citing 20 C.F.R. § 404.1527(e)(1)).     Here the ALJ summarily dismissed

Dr. Sandhu’s view as being no “more persuasive” than his checkbox forms.

(A.R. 981.) Accordingly, the court agrees with Daquan that the ALJ’s reasons for

discounting Dr. Sandhu’s opinions are not supported by substantial evidence.




                                         16
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 17 of 22 PageID #:1466




      2.    Dr. Finn

      Daquan also argues that the ALJ erred by assigning only little weight to the

opinion of Dr. Finn, a certified school psychologist who began treating Daquan for

behavioral issues in April 2011. (A.R. 187, 390-92, 429-34.) In December 2011

Dr. Finn sent a letter to the Commissioner setting forth Daquan’s diagnoses of

ADHD, anxiety disorder, and Asperger Syndrome. (Id. at 441.) She confirmed that

Daquan has an individualized education plan (“IEP”) and opined that he “needs

significant support both socially and emotionally at school, as well as the

community.” (Id.) Dr. Finn also testified at Daquan’s December 2012 hearing and

explained that he has difficulties with social interactions because he has autism

spectrum disorder.     (Id. at 66.)   She said that he “definitely” has difficulty

concentrating and focusing, having observed symptoms of his ADHD during

treatment sessions with him.      (Id. at 67.)   And she discussed therapies she

implemented with Daquan to treat his central auditory processing disorder. (Id. at

69.) The ALJ assigned little weight to Dr. Finn’s opinion because, according to her,

it was conclusory, inconsistent with the record, and improperly impinged on an

issue reserved for the Commissioner. (Id. at 982-83.)

      The court finds that the ALJ’s assessment of Dr. Finn’s opinion suffers the

same flaws discussed above. In accordance with the Section 1527(c) factors, the

ALJ properly considered Dr. Finn’s specialty as a certified school psychologist and

the fact that she treated Daquan every three weeks in 2011 and 2012. (Id.; see also

id. at 65, 187.) The ALJ found that Dr. Finn’s opinion was deficient because of its




                                         17
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 18 of 22 PageID #:1467




conclusory nature insofar as it “fail[ed] to identify the specific areas of functional

limitation.”   (Id. at 982.)     In addition to submitting a letter opinion, Dr. Finn

submitted progress notes, (id. at 391, 429-34), and testified at the first

administrative hearing, (id. at 65-70). The ALJ did not consider the extent to which

Dr. Finn’s treatment notes supported her opinion, or the fact that the prior ALJ did

not ask Dr. Finn for a breakdown by functions when she appeared at the first

hearing. (Id.) In any event, Dr. Finn’s opinion that Daquan needs “significant”

social-emotional support related to ADHD, anxiety disorder, and Asperger

Syndrome is relevant to his level of functioning, even if she did not provide specific

functional limitations. See Lambert, 896 F.3d at 776; see also Garcia v. Colvin, 741

F.3d 758, 760-61 (7th Cir. 2013).

       As to the inconsistency with the record, the ALJ pointed to Daquan’s school

records,   noting   that   his    functioning    improved   with   treatment   and   IEP

accommodations. (A.R. 982.) The ALJ did not explain how meeting IEP goals or

being “mainstreamed” in general education classes demonstrates a greater level of

functioning than that reflected in Dr. Finn’s opinion. While the ALJ also indicated

that Daquan’s IEP “significantly improved” his academic performance, January

2012 IEP conferences notes indicate that his “current” grades were at the “C” and

“D” levels. (Id. at 222.) And during his senior year of high school, Daquan’s math

skills were at a sixth-grade level. (Id. at 855.) More problematic for the court,

however, is the fact that the newly assigned ALJ failed to consider the extent to




                                            18
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 19 of 22 PageID #:1468




which Dr. Finn’s opinion was consistent with the record, despite the court’s prior

opinion highlighting this error in the previous ALJ’s decision. (Id. at 1139-40.)

      The ALJ’s last reason for disqualifying Dr. Finn’s opinion—it touched on an

issue reserved for the Commissioner—is not valid, as discussed above. The ALJ

was still required to consider Dr. Finn’s opinion that Daquan’s impairments

significantly impacted his social-emotional functioning. See Knapp, 741 Fed. Appx.

at 327. The court thus finds that the ALJ’s evaluation of Dr. Finn’s opinion is not

supported by substantial evidence.

      3.     Dr. Tait

      Finally, Daquan argues that the ALJ erred in evaluating Dr. Tait’s opinion.

The ALJ assigned no weight to the opinion of Dr. Tait, a clinical psychologist who

treated Daquan from 2008 to 2010. (A.R. 982.) In a January 2012 letter to the

Commissioner, Dr. Tait reported that Daquan suffers from ADHD, anxiety disorder,

and depressive disorder. (Id. at 456-57.) She opined that he has borderline to low

average intellectual functioning with significant learning disabilities. (Id.) Because

of his anxiety and cognitive impairment, Daquan is “very vulnerable to peer

influences” and “easily influenced to do inappropriate activities,” according to her.

(Id.) Additionally, she concluded that he has “extreme difficulty with maintaining

concentration and focus” and “requires adult supervision to complete most tasks in

school.” (Id.) The ALJ assigned no weight to this opinion because Dr. Tait treated

Daquan from 2008 to 2010 but did not submit her letter until January 2012. (Id. at




                                          19
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 20 of 22 PageID #:1469




981-82.) The ALJ also found that Dr. Tait’s records do not support her conclusions.

(Id.)

        Daquan limits his challenge here to the ALJ’s alleged failure to consider the

Section 404.1527(c) factors in evaluating Dr. Tait’s opinion, and to the ALJ’s

reference to all three treating sources being “sympathetic” to Daquan’s application.

As to the first challenge, the ALJ properly considered Dr. Tait’s specialty in the field

of psychology (the ALJ used the term “psychiatry,” but Dr. Tait is a psychologist),

the nature and extent of her treatment of Daquan from 2008 to 2010, and the fact

that she did not submit treatment records to support her opinions. (Id.) Again

here, however, the ALJ did not address the consistency of Dr. Tait’s opinion with

the other treating source opinions and other evidence of record.

        With respect to the ALJ’s comment that the treating sources, including

Dr. Tait, appeared to be “sympathetic” to Daquan’s disability claim, the Seventh

Circuit has found such a statement to be “radically incomplete” when an ALJ

“neither explain[s] why she thought the physician was ‘apparently sympathetic’ nor

why she thought that, if so, he must have given false evidence.” Adaire v. Colvin,

778 F.3d 685, 688 (7th Cir. 2015). The ALJ’s comment here similarly troubles the

court because she provided no explanation as to why she believed the treating

sources to be sympathetic or why they would have provided false evidence. The

ALJ’s assessment of Dr. Tait’s opinion thus gives the court pause, particularly given

the other errors noted here about her medical opinion evaluation.




                                          20
  Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 21 of 22 PageID #:1470




B.    Symptom Assessment

      Daquan asserts that the ALJ erred in assessing his subjective statements of

symptoms. (R. 18, Pl.’s Mem. at 16.) Typically, the court grants deference to a

subjective symptom evaluation because an ALJ can observe the claimant’s

testimony. Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). Nevertheless, an

ALJ’s “failure to adequately explain his or her credibility finding . . . is grounds for

reversal.” Minnick v. Colvin, 775 F.3d 929, 937 (7th Cir. 2015). Here Daquan

contends that the ALJ selectively focused on certain activities, such as an

unsuccessful attempt to work part time and his ability to play basketball, in finding

his allegations inconsistent with record evidence. (R. 18, Pl.’s Mem. at 16.) The

court previously considered similar arguments in its prior order and incorporates its

analysis here. (A.R. 1140-41.)

                                     Conclusion

      For the foregoing reasons, Daquan’s request to have the Commissioner’s final

decision reversed is granted. The court recognizes that this case has already been

remanded twice before to allow the Commissioner to correct errors in the evaluation

of treating source opinions. The court also recognizes that three administrative

hearings have been held, and at least seven years have passed since the first denial

of Daquan’s claim by an ALJ. (A.R. 18-32.) Nonetheless, the court cannot say that

the record here requires an award of benefits to Daquan. Accordingly, the court

remands the matter to the Commissioner for a new evaluation of the treating

sources’ opinions.




                                          21
Case: 1:19-cv-07804 Document #: 25 Filed: 02/02/21 Page 22 of 22 PageID #:1471




                                          ENTER:


                                          ____________________________________
                                          Young B. Kim
                                          United States Magistrate Judge




                                     22
